Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 21, 2016

                                      No. 04-16-00566-CR

                              Ex Parte George RODRIGUEZ, JR.,
                                           Appellant

                  From the 38th Judicial District Court, Medina County, Texas
                               Trial Court No. 14-03-11476-CR
                      The Honorable Camile G. Dubose, Judge Presiding

                                         ORDER
        The State’s brief was due to be filed with this court on November 14, 2016. To date, the
State has not filed its brief or a motion for extension of time to file its brief.
         If the State wishes to file a brief in this appeal, we ORDER the State’s attorney to file
within TEN DAYS of the date of this order (1) the State’s brief, and (2) a reasonable explanation
for failing to timely file the brief. See TEX. R. APP. P. 38.6(d).
        If the State wishes its response to serve as a motion for extension of time, it must comply
with Rule 10.5(b)(1) of the Texas Rules of Appellate Procedure and the Fourth Court of
Appeals’ local rules. See id. R. 10.5(b)(1); 4TH TEX. APP. (SAN ANTONIO) LOC. RS.,
http://www.txcourts. gov/4thcoa/practice-before-the-court/local-rules/.
       If this court does not receive an adequate response from the State within ten days, this
appeal will be set for submission without a State’s brief.


                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of November, 2016.


                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court